Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Status of Claims
2.	Claims 1-5 and new claims 7-13 are pending in this application.

Response to Arguments
3.	Applicant’s arguments, in view of the amendments are persuasive with respect to the drawing objections and the rejections under 35 U.S.C. 112(b). The amendments are also sufficient to overcome the rejections under 35 U.S.C. 102 and 103. However, Applicant’s arguments do not address the rejection under 35 U.S.C. 112(a) of the actuator limitation of claim 6 now recited in claim 1. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-5 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
6.	Claims 1 and 13 recite “an actuator operatively coupled to the movable valve member for maintaining the valve member in the closed position.” The actuator is described at [0034] and illustrated notionally in Fig. 3. The specification states “When working fluid is injected into the actuator piston P via actuation line A, the actuator piston acts via the rod 64 to actively pull the piston 38 into closure against the valve seat 42.” However, Fig. 3 seems to indicate that injection of working fluid as described would actually bias the piston further away from the valve seat and would therefore not accomplish the claimed function of “maintaining the valve member in the closed position.” An annotated version of the relevant portion of Fig. 3 is provided below. The “actuator piston P” is referring to the actuator cylinder and does not denote a piston as would be understood by a skilled artisan. The actuator piston of the illustrated mechanism could be either Disk #1 or Disk#2 as shown in the annotated Figure. Figure 3, however, does not illustrate the claimed and disclosed operation of the actuator because it does not clearly indicate the operative coupling between the actuator and the valve member. 
If Disk #2 is the piston of the actuator, injection of working fluid into the actuator cylinder would bias the piston rightward. Because Disk #2 is coupled to the rod and valve member piston, this would serve to move the valve member away from the valve seat into an open
If Disk #1 is the piston of the actuator, injection of working fluid into the actuator cylinder would bias the piston leftward. But Disk #1 does not appear to be operatively coupled to the rod and valve member piston, so it cannot “maintain the valve member in the closed position.” Furthermore, the mechanism by which Disk#2 is coupled to the valve housing so as to allow it to be moveable is not indicated in the Figure or described in the specification. 

    PNG
    media_image1.png
    481
    931
    media_image1.png
    Greyscale


7.	Accordingly, the features of claims 1 and 13 are not described in the specification in sufficiently “full, clear, concise, and exact terms” to demonstrate possession of the claimed invention. The features are described and illustrated generally and do not fully set forth the claimed structure.
8.	Any claim not specifically addressed above is rejected under 35 U.S.C. §112 because it depends on a rejected claim.

Allowable Subject Matter
9. 	Claims 7-12 are allowed.
10.	The following is a statement of reasons for the indication of allowable subject matter:  se the notice of allowance dated 11/29/17, para. 4 in application 13/864,466.

Conclusion

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
12.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
14.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/SHARON M DAVIS/Primary Examiner, Art Unit 3646